DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 13, 2020.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses computer-implemented method/system for generating synthesized speech. The prior art of record fails to teach or fairly suggest the claimed combinations of features. Regarding independent claim 1, the prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “processing the second text data with a linguistic encoder of a text-to-speech (TTS) component to determine first encoded data representing words in the command; processing the second text data with a second encoder of the TTS component to determine second encoded data corresponding to the natural-understanding data; processing the first encoded data, the second encoded data, and the natural-understanding data with an attention network of the TTS component to determine weighted encoded data, the weighted encoded data corresponding to a variation in synthetic speech that places an emphasis on a name of the entity; and processing the weighted encoded data with a speech decoder of the TTS component to determine second audio data, the second 
Regarding Prior art of record, US Patent Application Publication 2018/0233143 of Papangelis et al. discloses, “A dialogue system comprising: an input for receiving data relating to a speech or text signal originating from a user; an output for outputting information specified by an action; and a processor configured to: update one or more system states based on the input data using one or more state tracker models, wherein the one or more system states comprise probability values associated with each of a plurality of possible values for each of a plurality of categories, wherein a category corresponds to a subject that the speech or text signal may relate to and can take on one or more values from a set of values; determine an action function and determine an action function input by inputting information generated using the system state and a set of stored information into a policy model, the set of stored information comprising a 
US Patent Application Publication 2018/0233143 of Andruszkiewicz et al. discloses, “an electronic device includes a microphone, a communication circuit, and a processor configured to obtain a user's utterance through the microphone, transmit first information about the utterance through the communication circuit to an external server for at least partially automatic speech recognition (ASR) or natural language understanding (NLU), obtain a second text from the external server through the communication circuit, the second text being a text resulting from modifying at least part of a first text included in a neutral response to the utterance based on parameters corresponding to the user's conversation style and emotion identified based on the first information, and provide a voice corresponding to the second text or a message including the second text in response to the utterance”.
However, close prior art of record fails to teach or fairly suggest the claimed combinations of features. Therefore, claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
February 11, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656